Exhibit 10.6

 

FIRST AMENDED AND RESTATED
HERITAGE COMMERCE CORP
DEFERRED FEE AGREEMENT

 

RECITAL

 

This First Amended and Restated Deferred Fee Agreement (hereinafter “Agreement”)
is made and entered into effective as of January 1, 2005, by and between
HERITAGE COMMERCE CORP, a bank holding company organized and existing under the
laws of the state of California (hereinafter the “Company”) and JACK PECKHAM, a
Director of the Company (hereinafter “Director” or “Participant”);

 

WHEREAS, it is the parties’ intent to comply with the final regulations under
Internal Revenue Code Section 409A, issued on April 10, 2007 by the Internal
Revenue Service (“IRS”) and the Treasury Department;

 

WHEREFORE, the Company and Director hereby agree to amend and restate the
original of Commerce Deferred Fee Agreement, effective as of June 30, 1997, as
amended, (hereinafter “Original Agreement”), and further agree that this
Agreement shall amend, supersede and replace the Original Agreement in its
entirety;

 

WHEREAS, to encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to continue to provide the Director with a
deferred fee opportunity;

 

WHEREAS, it is the intent of the parties hereto that this Agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Director; and

 

NOW, THEREFORE, in consideration of the past service and the services to be
performed by the Director in the future, as well as the mutual promises and
covenants contained herein, the Director and the Company agree as follows:

 

A G R E E M E N T

 

1.             Terms and Definitions.

 

For the purposes of this Agreement, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

1.1          Administrator.  The Compensation and Benefits Committee of the
Board of Directors of Heritage Commerce Corp shall be the “Administrator” and,
solely for the purposes of ERISA (as defined below), the “fiduciary” of this
Agreement to the extent a fiduciary is required by ERISA.

 

1.2          Beneficiary.  The term “Beneficiary(ies)” shall refer to the
person, persons or entity designated in writing by the Director on forms
provided by the Administrator

 

1

--------------------------------------------------------------------------------


 

(“Beneficiary Designation Form”) to receive the benefits payable under this
Agreement in the event of Director’s death. A Director may change his
Beneficiary from time to time, so long as permissible, by filing a new written
Beneficiary Designation Form with the Administrator, and such designation shall
be effective upon receipt by the Administrator.  If Director has not validly
designated a beneficiary, or if a designated Beneficiary predeceases the
Director, then any benefit owed a beneficiary pursuant to this Agreement shall
be made to Director’s estate.

 

1.3          Board of Directors.  The “Board of Directors” or “Board” shall mean
the Board of Directors of Heritage Commerce Corp.

 

1.4          Code.  The “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

1.5          Company.  For the purpose of this Agreement, the term “Company”
shall include both Heritage Bank of Commerce and Heritage Commerce Corp, when
possible and not prohibited by alternate provisions of this Agreement.

 

1.6          Deferral Amount.  The term “Deferral Amount” shall mean 100% of
Participant’s Director’s Fees.

 

1.7          Deferred Compensation Account.  The term “Deferred Compensation
Account” shall reflect the amounts Participant has elected to defer over time.
The Deferred Compensation Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to, or in respect of, a Participant pursuant to this Agreement.  The
Deferred Compensation Account shall be equal to the sum of (i) all amounts
deferred under this Agreement, including all amounts deferred previously under
the Original Agreement and (ii) interest thereon credited in accordance with the
applicable interest crediting provisions of this Agreement, net of all
distributions from such account. Amounts deferred pursuant to the Original
Agreement and this Agreement shall be credited to the Deferred Compensation
Account, along with the specified interest thereon.

 

1.8          Director Benefit.  The term “Director Benefit” shall mean the
benefit determined pursuant to this Agreement, forfeited, reduced or adjusted to
the extent:  (a)  required by reason of the lawful order of any regulatory
agency or body having jurisdiction over the Company; or (b) required in order
for the Company to comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(eg., FICA, FUTA, SDI).

 

1.9          Director’s Fees.  The term “Director’s Fees” shall mean the annual
cash compensation paid by the Company to Director for services rendered during a
given Plan Year, including annual retainer fees, chair retainer fees, meeting
fees, committee fees, and special meeting fees (if applicable).

 

1.10        Distribution Election Form.  The term “Distribution Election Form”
shall refer to the form established by the Company that a Participant completes,
signs and returns to the Administrator to make an election regarding the form
and/or timing of a distribution under this Agreement. Any changes to the
Distribution Election Form must be made in compliance with the restrictions and
limitations imposed by IRC 409A.

 

2

--------------------------------------------------------------------------------


 

1.11        Effective Date.  The term “Effective Date” shall mean the date first
written above.

 

1.12        ERISA.  The term “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 

1.13        IRC 409A.  The term “IRC 409A” shall refer to Code section 409A, the
final regulations issued by the IRS and the Treasury Department under Code
section 409A, and all related guidance and notices thereon.

 

1.14        Plan.  The “Plan” shall mean this Agreement, any Beneficiary
Designation Form, and any Distribution Election Form.

 

1.15        Plan Year.  The term “Plan Year” shall mean the calendar year
(January 1 through December 31 of any given year).

 

1.16        Rate of Interest.  The Rate of Interest shall refer to the
percentage used to calculate earnings on the deferred amounts in the Deferred
Compensation Account.  The earnings shall be accrued and credited annually to
the Deferred Compensation Account. Prior to December 31, 2004, the Rate of
Interest shall be eight percent (8%), the rate designated in the Original
Agreement. Thereafter, the Rate of Interest shall be determined, in accordance
with IRC 409A, and it shall be a reasonable rate of interest.  The Rate of
Interest for the years after December 31, 2004 and prior to January 1, 2009
shall be eight percent (8%).  Following December 31, 2008, the Rate of Interest
shall be the Wall Street Journal prime rate of interest on December 31 of each
year (or if there is no such rate a comparable rate set annually by the Board of
Directors on or before December 31st of each year) and shall remain in effect
for the following calendar year.

 

1.17        Separation from Service.  The term “Separation from Service” shall
be read and interpreted consistent with IRC 409A and any future notices or
guidance related thereto.  The term “Separation from Service” shall mean the
expiration of all contracts or terms of service under which the Director is
performing services as a member of the Board of Directors, and where expiration
constitutes a good faith and complete termination of the service relationship.

 

2.             Scope, Purpose And Effect.

 

2.1          Not an Independent Contractor or Other Agreement.  Although this
Agreement is intended to provide the Director with an additional incentive to
remain an active member of the Board of Directors of the Company, this Agreement
shall not be deemed to constitute an independent contractor or other agreement
between the Director and the Company nor shall any provision of this Agreement
restrict or expand the right of the shareholders of the Company or the Board to
remove Director for any reason.  This Agreement shall have no impact or effect
upon any separate written agreement which the Director may have with the
Company, it being the parties’ intention and agreement that unless this
Agreement is specifically referenced in said agreement (or any modification
thereto), this Agreement (and the Company’s obligations hereunder) shall stand
separate and apart and shall have no effect on or be affected by, the terms and
provisions of said agreement.

 

3

--------------------------------------------------------------------------------


 

3.             Compliance With IRC 409A.

 

3.1          Compliance With IRC 409A.  In the event of any ambiguity in terms,
or in the event further clarification of any term or provision is necessary, all
interpretations and payouts of benefits based thereon shall be in accordance
with IRC 409A.

 

3.2          Changes In Time Or Form Of Payment.  Participant may modify the
time or form of benefit payment if the following requirements are satisfied
(i) the election may not take effect until at least twelve (12) months after the
date on which the election is made (i.e. if a distribution event occurs in the
interim, the original distribution method must be followed); (ii) other than
payments relating to death, any election to delay a distribution must delay the
distribution at least five (5) years from the date such payment would otherwise
have been made (or in the case of a life annuity or installment payments treated
as a single payment, five years from the date the first amount was scheduled to
be paid); and (iii) any payment made pursuant to a fixed time or scheduled
series of distributions must be made at least twelve (12) months in advance of
the first such scheduled payment.

 

4.             Deferred Compensation Account.

 

4.1          Credits To Deferred Compensation Account.  The Company shall
establish the Deferred Compensation Account.  This Deferred Compensation Account
shall be credited on the dates Director’s Fees would otherwise have been paid.

 

4.2          Interest On The Deferred Compensation Account.  The Deferred
Compensation Account shall be credited annually with an amount equal to the Rate
of Interest earned.  Interest earned shall be calculated by multiplying the
balance of the Deferred Compensation Account by the specified Rate of Interest.
Such amount shall be credited on December thirty-first (31st) of each year until
such time as the benefits under this Agreement have been paid in full.

 

4.3          Nature Of The Deferred Compensation Account.  The Deferred
Compensation Account shall be utilized solely as a device for the measurement
and determination of the amount of deferred compensation to be paid to the
Participant at the times hereinafter specified, and the Company shall not
segregate any of its assets in order to satisfy any obligations under this
Agreement.  The Deferred Compensation Account shall not constitute or be treated
as a trust fund of any kind.  On the contrary, it is understood that all amounts
credited to the Deferred Compensation Account shall be for the sole purpose of
bookkeeping and remain the sole property of the Company, and that the
Participant shall have no ownership rights of any nature with respect thereto. 
The Participant’s rights are limited to the rights to receive payments as
hereinafter provided and the Participant’s position with respect thereto is that
of a general unsecured creditor of the Company.

 

4

--------------------------------------------------------------------------------


 

5.             Payment of Deferred Compensation Account.

 

Payment of the Deferred Compensation Account shall be in accordance with the
following:

 

5.1          Payment of Benefit in the Event Participant Separates from
Service.  In the event of Participant’s Separation from Service for any reason,
including his death, the Participant (or his Beneficiary in the case of his
death), shall receive the balance in his Deferred Compensation Account as of the
date of his Separation from Service. The Deferred Compensation Account Balance
shall be paid to the Participant (or his Beneficiary in the case of his death)
in accordance with the Distribution Election Form attached hereto.

 

6.             Witholdings.

 

6.1          Withholding.  The Company shall withhold from payments made
hereunder any taxes required to be withheld under federal, state or local law.

 

6.2          Effect of Payment.  Payment of the forgoing benefits shall fully
and completely discharge the Company from all further obligations under this
Agreement with respect to a Participant and the Participant’s Beneficiary(ies).

 

7.             Beneficiary Designations.

 

7.1          Beneficiary Designation.  Each Participant shall have the right, at
any time, to designate any person or persons as his Beneficiary(ies) to whom
benefits under this Agreement shall be paid in the event of his death prior to
complete distribution to the Director of the benefits due under the Agreement. 
Each Beneficiary designation shall be in a written form prescribed by the
Administrator, and will be effective only when filed with the Administrator
during the Participant’s lifetime and when accepted and acknowledged in writing
by the Administrator or its designated agent.

 

7.2          Amendments to Beneficiary Designation.  Any Beneficiary designation
may be changed by Director without the consent of any designated Beneficiary by
the filing of a new Beneficiary designation with the Administrator.  The filing
of a new Beneficiary designation form will cancel all Beneficiary designations
previously filed.  If a Director’s compensation is community property, any
Beneficiary designation shall be valid or effective only as permitted under
applicable law.

 

7.3          No Participant Designation.  In the absence of an effective
Beneficiary designation, or if all designated Beneficiaries predecease the
Director or die prior to complete distribution of the Director’s benefits, then
the Director’s designated Beneficiary shall be deemed to be the Director’s
estate.

 

7.4          Doubt as to Beneficiary.  If the Administrator has any doubt as to
the proper Beneficiary to receive payments pursuant to this Agreement, the
Administrator shall have the right to withhold such payments until this matter
is resolved (so long as such payments are made in a timely fashion and in
compliance with IRC 409A).

 

5

--------------------------------------------------------------------------------


 

7.5          Payment to Guardian.  If a benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Administrator may direct payment of such benefit to the
guardian, legal representative or such person having the care and custody of
such minor, incompetent or person.  The Administrator may require proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the benefit.  Such distribution shall completely
discharge the Administrator and the Company from all liability with respect to
such benefit.

 

7.6          Effect of Payment to the Beneficiary.  Payment to the deemed
Beneficiary shall fully and completely discharge the Company and the
Administrator from all further obligations under this Agreement.

 

8.             Administration And Claims.

 

8.1          Named Fiduciary and Plan Administrator.  The “Named Fiduciary” and
“Plan Administrator” of this Plan shall be the Compensation and Benefits
Committee of the Board of Directors.  As Named Fiduciary and Plan Administrator,
the Compensation Committee shall be responsible for the management, control and
administration of this Plan.  The Named Fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the Plan, including
employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

8.2          Claim.  The Administrator shall, but only to the extent necessary
to comply with ERISA, be designated as the named fiduciary under this Agreement
and shall have authority to control and manage the operation and administration
of this Agreement.  Consistent therewith, the Company shall make all
determinations as to the rights to benefits under this Agreement.  Any decision
by the Administrator denying a claim by the Participant, the Participant’s
spouse, or the Participant’s Beneficiary for benefits under this Agreement shall
be stated in writing and delivered or mailed, via registered or certified mail,
to the Participant, the Participant’s spouse or the Participant’s Beneficiary,
as the case may be.  Such decision shall set forth the specific reasons for the
denial of a claim.  In addition, the Company shall provide the Participant, the
Participant’s spouse or the Participant’s Beneficiary with a reasonable
opportunity for a full and fair review of the decision denying such claim.

 

8.3          Arbitration of Disputes.  All unresolved claims, disputes and other
matters in question arising out of or relating to this Agreement or the breach
or interpretation thereof, other than those matters which are to be determined
by the Administrator in its sole and absolute discretion, shall be resolved by
binding arbitration before a representative member, selected by the mutual
agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), located in San Jose, California.  In the event JAMS is
unable or unwilling to conduct the arbitration provided for under the terms of
this Paragraph, or has discontinued its business, the parties agree that a
representative member, selected by the mutual agreement of the parties, of the
American Arbitration Association (“AAA”), located in San Jose, California, shall
conduct the binding arbitration referred to in this Paragraph.  Notice of the
demand for arbitration shall be filed in writing with the other party and with
JAMS (or AAA, if necessary).  In no event shall the demand for arbitration be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would

 

6

--------------------------------------------------------------------------------


 

be barred by the applicable statute of limitations.  The arbitration shall be
subject to such rules of procedure used or established by JAMS, or if there are
none, the rules of procedure used or established by AAA.  Any award rendered by
JAMS or AAA shall be final and binding upon the parties, and as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof.  The
obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforceable in accordance with, and shall be conducted consistently
with, the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure.  Any arbitration hereunder shall be conducted in San Jose,
California, unless otherwise agreed to by the parties.

 

9.             Dispute Resolution.

 

9.1          Attorneys’ Fees.  In the event of any arbitration or litigation
concerning any controversy, claim or dispute between the parties hereto, arising
out of or relating to this Agreement or the breach hereof, or the interpretation
hereof, (a) each party shall pay his own attorneys’ arbitration fees incurred
(pursuant to the terms of this Agreement); (b) the prevailing party shall be
entitled to recover from the other party reasonable expenses, attorneys’ fees
and costs incurred in the enforcement or collection of any judgment or award
rendered. The “prevailing party” means any party (one party or both parties, as
the case may be) determined by the arbitrator(s) or court to be entitled to
money payments from the other, not necessarily the party in whose favor a
judgment is rendered.

 

10.          Status as an Unsecured General Creditor.

 

10.1        Unsecured Creditor.  Notwithstanding anything contained herein to
the contrary:  (i) the Director shall have no legal or equitable rights,
interests or claims in or to any specific property or assets of the Company as a
result of this Agreement; (ii) none of the Company’s assets shall be held in or
under any trust for the benefit of the Director or held in any way as security
for the fulfillment of the obligations of the Company under this Agreement;
(iii) all of the Company’s assets shall be and remain the general unpledged and
unrestricted assets of the Company; (iv) the Company’s obligation under this
Agreement shall be that of an unfunded and unsecured promise by the Company to
pay money in the future; and (v) the Director shall be an unsecured general
creditor with respect to any benefits which may be payable under the terms of
this Agreement.

 

Assets set aside in trust by the Company to meet its obligations under this
Agreement shall not be placed in a foreign trust located outside the United
States.

 

10.2        Corporate Assets.  Payments to Director or his Beneficiary(ies)
shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Company. No person shall have nor
acquire any interest in any such assets by virtue of the provisions of this
Agreement.

 

The Company may, in its sole discretion, purchase assets to secure all or any
part of its obligations undertaken through this Agreement. If the Company elects
to secure its promise under this Agreement, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies, annuities or
other assets, then Company may, at any time dispose of such

 

7

--------------------------------------------------------------------------------


 

assets in whole or in part. In no event shall Director or Beneficiary(ies) be
deemed to have a lien, right, title, or interest in any specific investment or
asset of Company.

 

If Company decided to purchase a life insurance, disability or annuity policy
upon the life or health of the Director, then Director will cooperate by
furnishing any and all information requested by the Company and by taking such
physical examinations or other action as may be requested by the Company in
order to obtain such insurance or annuity.

 

11.          Miscellaneous.

 

11.1        Opportunity To Consult With Independent Advisors.  The Director
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Director’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Director acknowledges and agrees shall be the sole responsibility
of the Director notwithstanding any other term or provision of this Agreement. 
The Director further acknowledges and agrees that the Company shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Director and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Company related to the matters described
above in this paragraph.   The Director further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.

 

11.2        Notice.  Any notice required or permitted of either the Director or
the Company under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

If to the Company:

 

Heritage Commerce Corp

 

 

150 Almaden Blvd.

 

 

San Jose, CA 95113

 

 

Attn.:  Lawrence D. McGovern

 

 

Executive Vice President/Chief Financial Officer

 

 

 

If to the Director: 

 

Jack Peckham

 

 

6683 Crystal Springs Drive

 

 

San Jose, CA 95120

 

8

--------------------------------------------------------------------------------


 

11.3        Assignment.  The Director shall have no power or right to transfer,
assign, anticipate, hypothecate, modify or otherwise encumber any part or all of
the amounts payable hereunder, nor, prior to payment in accordance with the
terms of this Agreement, shall any portion of such amounts be:  (i) subject to
seizure by any creditor of the Director, by a proceeding at law or in equity,
for the payment of any debts, judgments, alimony or separate maintenance
obligations which may be owed by the Director; or (ii) transferable by operation
of law in the event of bankruptcy, insolvency or otherwise. Any such attempted
assignment or transfer shall be void. In the event the Director or any
beneficiary attempts assignment, communication, hypothecation, transfer or
disposal of the benefits hereunder, any such attempted transfer or assignment
shall be void.

 

11.4        IRC Section 280G Issues.  If all or any portion of the amounts
payable to the Director under this Agreement, either alone or together with
other payments which the Director has the right to receive from the Company,
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), that are subject to the
excise tax imposed by Section 4999 of the Code (or similar tax and/or
assessment), Director shall be responsible for the payment of such excise tax
and Company (and its successor) shall be responsible for any loss of
deductibility related thereto; provided, however, that Company and Director
shall cooperate with each other and use all reasonable efforts to minimize to
the fullest extent possible the amount of excise tax imposed by Section 4999 of
the Code, as long as such efforts are in accordance with IRC 409A.  If, at a
later date, it is determined (pursuant to final regulations or published rulings
of the Internal Revenue Service, final judgment of a court of competent
jurisdiction, or otherwise) that the amount of excise taxes payable by the
Director is greater than the amount initially so determined, then the Director
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment.  The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by the Company immediately prior to the
change in control or such other independent accounting firm or advisor as may be
mutually agreeable to Company and Director in the exercise of their reasonable
good faith judgment.

 

11.5        Binding Effect/Merger or Reorganization.  This Agreement shall be
binding upon and inure to the benefit of the Director and the Company.  The term
“Company” as used in this Agreement shall be deemed to refer to any surviving or
successor firm, person, entity or corporation, or holding company, as the case
may be.

 

11.6        Nonwaiver.  The failure of either party to enforce at any time or
for any period of time any one or more of the terms or conditions of this
Agreement shall not be a waiver of such term(s) or condition(s) or of that
party’s right thereafter to enforce each and every term and condition of this
Agreement.

 

11.7        Partial Invalidity.  If any terms, provision, covenant, or condition
of this Agreement is determined by an arbitrator or a court, as the case may be,
to be invalid, void, or unenforceable, such determination shall not render any
other term, provision, covenant or condition invalid, void or unenforceable, and
the Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

 

9

--------------------------------------------------------------------------------


 

11.8        Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect thereto.  Each party to this
Agreement acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.

 

11.9        Paragraph Headings.  The paragraph headings used in this Agreement
are included solely for the convenience of the parties and shall not affect or
be used in connection with the interpretation of this Agreement.

 

11.10      No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

 

11.11      Governing Law.  The laws of the State of California, other than those
laws denominated choice of law rules, shall govern the validity, interpretation,
construction and effect of this Agreement.

 

11.12      Gender.  Whenever in this Agreement words are used in the masculine,
feminine or neuter gender, they shall be read and construed as in the masculine,
feminine or neuter gender, whenever they should so apply.

 

11.13      Amendment.  Any amendment to this Agreement shall be effective only
if it is in writing and signed by each party or such party’s authorized
representative, and only to the extent that it is compliant with all applicable
codes and statutes, including but not limited to IRC 409A. In addition, no
amendment shall be effective to decrease a Participant’s Deferred Compensation
Account balance calculated as though the Participant had experienced a
Separation from Service as of the effective date of such amendment or
modification.

 

12.          Termination or Modification of Agreement by Reason of Changes in
the Law, Rules or Regulations.

 

The Company is entering into this Agreement upon the assumption that certain
existing tax laws, the Code, rules and regulations will continue in effect in
their current form. If any said assumptions should change and said change has a
detrimental effect on this Agreement, then the Company reserves the right to
terminate or modify this Agreement accordingly.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement
effective as of the date first above-written in the City of San Jose,
California.

 

HERITAGE COMMERCE CORP

 

 

DIRECTOR

 

 

 

 

 

 

 

By:

/s/ Lawrence D. McGovern

 

/s/ Jack Peckham

 

Lawrence D. McGovern- Executive

 

Jack Peckham

 

Vice President/Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Date:

December 29, 2008

 

Date:

December 29, 2008

 

 

 

 

 

 

 

 

Witness

 

Witness

 

11

--------------------------------------------------------------------------------


 

DISTRIBUTION ELECTION FORM – Director

 

Participant:                  JACK PECKHAM

 

Social Security Number:                                                    

 

The following designates my election with respect to the manner in which I elect
to receive payments and/or distributions pursuant to my participation in the
First Amended and Restated Heritage Commerce Corp Deferred Fee Agreement:

 

FORM OF BENEFIT

 

You may choose only one of the below options, and please designate your choice
by initialing.

 

o       Upon my Separation from Service, I elect to have my Director Benefit
paid to me in one lump sum on the first day of the first month immediately
following my Separation from Service.

 

o            Upon my Separation from Service, I elect to have my Director
Benefit paid to me in Thirty-Six (36) substantially equal monthly installment
payments. Payments shall commence on the first day of the first month
immediately following my Separation from Service and continue monthly thereafter
for the designated period. The exact amount of each payment shall be determined
by dividing the balance of my Deferred Compensation Account by the number of
installments remaining, with the final installment to be the entire remaining
balance in my Deferred Compensation Account.

 

o            Upon my Separation from Service, I elect to have my Director
Benefit paid to me in Sixty (60) substantially equal monthly installment
payments. Payments shall commence on the first day of the first month
immediately following my Separation from Service and continue monthly thereafter
for the designated period. The exact amount of each payment shall be determined
by dividing the balance of my Deferred Compensation Account by the number of
installments remaining, with the final installment to be the entire remaining
balance in my Deferred Compensation Account.

 

o            Upon my Separation from Service, I elect to have my Director
Benefit paid to me in One Hundred and Twenty (120) substantially equal monthly
installment payments. Payments shall commence on the first day of the first
month immediately following my Separation from Service and continue monthly
thereafter for the designated period. The exact amount of each payment shall be
determined by dividing the balance of my Deferred Compensation Account by the
number of installments remaining, with the final installment to be the entire
remaining balance in my Deferred Compensation Account.

 

o            Upon my Separation from Service, I elect to have my Director
Benefit paid to me in One Hundred and Eighty (180) substantially equal monthly
installment payments. Payments shall commence on the first day of the first
month immediately following my Separation from Service and continue monthly
thereafter for the designated period. The exact

 

1

--------------------------------------------------------------------------------


 

amount of each payment shall be determined by dividing the balance of my
Deferred Compensation Account by the number of installments remaining, with the
final installment to be the entire remaining balance in my Deferred Compensation
Account.

 

In addition to the forgoing, I understand that any modification to the time
and/or form of distribution of amounts previously deferred must comply with the
following restrictions: (1) any modifying election must be made at least twelve
(12) months before it becomes effective; (2) a subsequent election must provide
for a deferral of the required payments for at least five additional (5) years;
and (3) deferral elections with respect to a specified time or fixed schedule
may not be made less than twelve (12) months before payments are scheduled to be
made.

 

 

 

 

Director

 

Date

 

 

2

--------------------------------------------------------------------------------


 

Beneficiary Designation Form For the First Amended and Restated

Heritage Commerce Corp Deferred Fee Agreement

 

I.              PRIMARY DESIGNATION

 

(You may refer to the beneficiary designation information prior to completion of
this form.)

 

A.            Person(s) as a Primary Designation:

 

(Please indicate the percentage for each beneficiary.)

 

Name

 

Relationship

 

 

/

 

%

 

 

 

 

 

 

 

 

Address:

 

 

(Street)

(City)

(State)

 

 

 

(Zip)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

 

/

 

 %

 

 

 

 

 

 

 

 

 

Address:

 

 

(Street)

(City)

(State)

 

 

 

(Zip)

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

 

/

 

%

 

 

 

 

 

 

 

 

 

Address:

 

 

(Street)

(City)

(State)

 

 

 

(Zip)

 

B.            Estate as a Primary Designation:

 

My Primary Beneficiary is The Estate of
                                                                 as set forth in
the last will and testament dated the            day of
                          ,            and any codicils thereto.

 

C.            Trust as a Primary Designation:

 

Name of the Trust:

 

 

 

Execution Date of the Trust:

           

/

          

/

            

 

 

 

 

 

 

Name of the Trustee:

 

 

 

Is this an Irrevocable Life Insurance Trust?

   o   Yes

  o   No

 

 

(If yes and this designation is for a Split Dollar agreement, an Assignment of
Rights form should be completed.)

 

1

--------------------------------------------------------------------------------


 

II.            SECONDARY (CONTINGENT) DESIGNATION

 

(Please indicate the percentage for each beneficiary.)

 

Name

 

Relationship

 

 

/

 

%

 

 

 

 

 

 

 

 

Address:

 

 

(Street)

(City)

(State)

 

 

 

(Zip)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

 

/

 

 %

 

 

 

 

 

 

 

 

 

Address:

 

 

(Street)

(City)

(State)

 

 

 

(Zip)

 

 

 

 

 

 

 

 

 

Name

 

Relationship

 

 

/

 

%

 

 

 

 

 

 

 

 

 

Address:

 

 

(Street)

(City)

(State)

 

 

 

(Zip)

 

B.            Estate as a Secondary (Contingent) Designation:

 

My Secondary Beneficiary is The Estate of
                                                           as set forth in the
last will and testament dated the            day of                           ,
           and any codicils thereto.

 

C.            Trust as a Secondary (Contingent) Designation:

 

Name of the Trust:

 

 

 

Execution Date of the Trust:

          

 /

            

/

             

 

 

 

 

Name of the Trustee:

 

 

All sums payable under this First Amended and Restated Heritage Commerce Corp
Deferred Fee Agreement, by reason of my death shall be paid to the Primary
Beneficiary(ies), if he or she survives me, and if no Primary Beneficiary(ies)
shall survive me, then to the Secondary (Contingent) Beneficiary(ies).  This
beneficiary designation is valid until the Participant notifies the Company in
writing.

 

 

 

 

Participant

 

Date

 

 

 

 

 

 

Witness – Other than a Beneficiary

 

Date

 

2

--------------------------------------------------------------------------------


 

NOTE*** IF YOU RESIDE IN A COMMUNITY PROPERTY STATE (ARIZONA, CALIFORNIA, IDAHO,
LOUISIANA, NEVADA, NEW MEXICO, TEXAS, WASHINGTON OR WISCONSIN), AND YOU ARE
DESIGNATING A BENEFICIARY OTHER THAN YOUR SPOUSE, THEN YOUR SPOUSE MUST ALSO
SIGN THE BENEFICIARY DESIGNATION FORM.

 

I am aware that my spouse, the above named Participant has designated someone
other than me to be the beneficiary under this First Amended and Restated
Heritage Commerce Corp Deferred Fee Agreement, and I hereby waive any rights I
may have to the potential benefits thereunder and under applicable community
property laws. I understand that this consent and waiver supersedes any prior
spousal consent or waiver under this plan.

 

Spouse Signature:

 

 

 

 

 

Date:

 

 

 

 

 

Witness (other than Participant):

 

 

 

3

--------------------------------------------------------------------------------